Citation Nr: 9933788	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for residuals of a left knee 
synovectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for residuals of a right knee 
synovectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in February 1995 and April 1996.  By 
means of Remand decisions issued in May 1997 and December 
1998, the Board sought satisfaction of due process concerns 
and additional development of the evidence.  The requested 
actions have been completed, and the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Left knee synovectomy residuals consist primarily of 
almost full left knee range of motion, and of recurrent 
subluxation or lateral instability that is productive of less 
than moderate impairment.

3.  Right knee synovectomy residuals consist primarily of 
almost full right knee range of motion, and of recurrent 
subluxation or lateral instability that is productive of less 
than moderate impairment.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
left knee synovectomy are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.31, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5260, 5261, 7803, 
7804 (1999).

2.  The criteria for an increased rating for residuals of a 
right knee synovectomy are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.31, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5260, 5261, 7803, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
his claims are plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); see also Shipwash v. Brown, 8 Vet. App. 218 
(1995).  He has not indicated that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder or otherwise sought by VA, 
are available. The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for bilateral knee disabilities 
characterized as synovectomy residuals was granted by the 
North Little Rock, Arkansas, Regional Office (RO) by means of 
a February 1995 rating action, following review of evidence 
that included the veteran's service medical records and the 
report of a November 1994 VA examination.  The RO noted that 
the service medical records showed that, during 

service, the veteran had incurred a left knee injury for 
which he underwent a synovectomy, and a right knee injury for 
which he underwent arthroscopic surgery.  The RO assigned 
noncompensable evaluations for each knee, a determination 
from which the veteran appealed.  In an April 1996 rating 
decision, the RO assigned 10 percent ratings for each knee, 
effective as of August 9, 1994, the day following the date of 
the veteran's separation from service.  He thereafter 
indicated continued disagreement with those evaluations.

The severity of service-connected disorders, to include knee 
disorders, is ascertained by application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  Under the Schedule, the 10 percent 
rating currently in effect contemplates limitation of flexion 
to 45 degrees (Diagnostic Code 5260), limitation of extension 
to 10 degrees (Diagnostic Code 5261), or disability 
manifested either by recurrent subluxation or lateral 
instability that is productive of slight impairment 
(Diagnostic Code 5257).  A rating greater than the current 10 
percent would be warranted for flexion limited to 30 degrees 
(Diagnostic Code 5260), for extension limited to 15 degrees 
(Diagnostic Code 5261), or for knee impairment manifested 
either by recurrent subluxation or lateral instability that 
is productive of moderate disability (Diagnostic Code 5257).  
In addition, a rating greater than 10 percent can be assigned 
for dislocated semilunar cartilage (Diagnostic Code 5258), 
and for ankylosis of the knee (Diagnostic Code 5256, under 
which a minimum 30 percent rating is appropriate for 
favorable ankylosis).

As indicated by the above discussion, the Schedule stipulates 
that a knee disability can be evaluated as to limitation of 
motion, and as to impairment resulting from recurrent 
subluxation or lateral instability.  VA has determined that 
these ratings are not necessarily exclusive; rather, a rating 
assigned for disability resulting from recurrent subluxation 
or lateral instability is to be added to any rating 
appropriate for limitation of knee motion.  See 38 C.F.R. 
§ 4.14 (1999); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, in order to ascertain whether a 

rating greater than 10 percent is appropriate, it must also 
be noted that noncompensable evaluations are to be assigned 
for recurrent subluxation or lateral instability that is 
productive of less than slight impairment (Diagnostic Code 
5257), for flexion limited to 60 degrees (Diagnostic Code 
5260), and for extension limited to 5 degrees (Diagnostic 
Code 5261).  

The report of the most recent clinical examination of the 
veteran's bilateral knee disabilities, conducted by VA in 
January 1999, shows that the range of knee motion he 
exhibited at that time does not warrant assignment of a 
compensable rating for either knee.  In fact, this report 
indicates that he demonstrated "intact" range of motion of 0 
(zero) degrees to 135 degrees; 38 C.F.R. § 4.71, Plate II 
shows that full or normal knee motion would be from 0 (zero) 
degrees to 140 degrees.  The examiner also noted that he did 
not detect any limitation of range of motion.  These findings 
are similar to those indicated on the report of the most 
recent examination conducted prior to January 1999, which is 
that accorded the veteran by VA in March 1996.  This earlier 
examination report shows that knee range of motion was 
accomplished from 0 (zero) degrees  to 140 degrees for the 
left knee, and from 0 (zero) degrees to 135 degrees for the 
right knee.

The medical evidence likewise shows that the level of 
impairment resulting from recurrent subluxation or lateral 
instability is no more than slight in nature; that is, it is 
not demonstrated that either knee is so impaired as to 
warrant assignment of more than a 10 percent rating.  The 
January 1999 VA examination report shows that was no left 
knee laxity, that there was only slight right knee laxity, 
and that there was no weakened movement or incoordination of 
either knee.  Similarly, the report of the March 1996 VA 
examination shows that there was only mild bilateral lateral 
instability.  As discussed above, the Schedule stipulates 
that a higher (20) percent rating for recurrent subluxation 
or lateral instability requires moderate impairment.  The 
level of knee impairment demonstrated by the veteran is not 
of such severity as to be deemed moderate in nature.  In 
addition, the evidence does not demonstrate 

that the veteran's synovectomy residuals of either knee 
include dislocated semilunar cartilage, or that motion in 
either knee is so impaired as to constitute ankylosis.

The Board also notes that the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court), has held that functional impairment 
must be considered when ascertaining the severity of an 
orthopedic disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (1999).  The report 
of the January 1999 VA examination shows that left knee range 
of motion testing did not elicit pain, and that excess 
fatigability was noted "in the patient's history."  While 
right knee range of motion testing elicited pain, the 
examiner noted that he "did not find...excess fatigability or 
early pain onset as described in the patient's history."  In 
brief, the evidence shows that the veteran's knee disorders 
are productive of only minimal functional impairment, for 
which the 10 percent rating currently in effect for each knee 
sufficiently compensates.

Finally, the Board notes that the Court's decision in Esteban 
also requires separate consideration, for rating purposes, of 
scars that are the product of service-connected surgical 
residuals.  Under the Schedule, a 10 percent rating is 
appropriate for superficial scars that are poorly nourished 
and which repeatedly ulcerate (Diagnostic Code 7803), or for 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804).  In the instant case, 
the evidence does not show that scars of either knee are of 
such a nature as to warrant assignment of a separate 
compensable rating.  The report of the January 1999 
examination indicates that both knees presented healed 
punctate scars; it does not show that there were knee scars 
that were either poorly nourished, ulcerative, or tender and 
painful.  The report of the VA examination conducted in 
November 1994, which describes the veteran's knee scars in 
greater detail, shows that these scars were "very 
faint[,]...flesh colored, flat, nontender, nonbinding, and well 
healed."

In view of the foregoing, the Board finds that the 
preponderance of the evidence demonstrates that the veteran's 
bilateral knee disorders each warrant a 10 percent 

rating for impairment resulting from recurrent subluxation or 
lateral instability, and noncompensable evaluations for 
limitation of motion and scarring.  An increased rating, 
accordingly, is not appropriate for synovectomy residuals of 
either knee.


ORDER

An increased rating for residuals of a left knee synovectomy 
is denied.  An increased rating for residuals of a right knee 
synovectomy is denied.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

